MEMORANDUM OPINION


No. 04-05-00309-CV

IN RE William T. BOOTH, Kay Booth, John V. Booth, 
and the W.V. Booth Family Limited Partnership

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   May 25, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for writ of mandamus and motion for emergency
stay.  The court is of the opinion that relief should be denied.  See Tex. R. App. P. 52.8(a).
Accordingly, relator’s petition for writ of mandamus and motion for emergency stay are denied. 
Relator shall pay all costs incurred in this proceeding.
                                                                                    PER CURIAM